El Juez Asociado Se. del Tobo,
emitió la opinión del triTbnnal.
José Ramón Gaztambide presentó nna demanda en la corte de distrito de Mayagüez alegando qne era dueño de nn solar de 17 metros de largo por 35 de ancho, con nna casa edificada en el mismo; qne el demandado Santalis era clneño de otra casa edificada en nn solar del municipio de Sabana Grande que colindaba con el del demandante, y que no existiendo entre ambas fincas ningún signo material que señalara y determi-nara con toda fijeza las respectivas colindancias, se veía “en la necesidad do establecer de una manera clara e inconfundible el deslinde de su finca de la línea colindante con la del deman-dado. ’ ’
El demandado Ayuntamiento de Sabana Grande excepcio-nó la demanda por no aducir hechos suficientes para deter-minar una causa de acción, pero luego se allanó a ella a fin de que se practicara el deslinde, reservándose “cualquier derecho que pudiera tener sobre la propiedad del demandante señor Gaztambide.” El demandado Santalis se eliminó del pleito por haber sido destruida por un incendio la casa que poseía.
. Visto el acuerdo de ambas partes, la corte ordenó la prác-tica del deslinde que se llevó a efecto por el perito señor Bau-cher, y no habiéndose hecho oposición al informe del perito, la dicha corte le impartió su aprobación y dictó sentencia por la que declaró “que de los Í7 metros de frente que según la escri-tura del señor Gaztambide mide su solar, no tiene ocupados más que 14 metros 60 centímetros, con un edificio ele manipos-tería, faltándole por lo tanto dos metros 40 centímetros, que es lo que con corta diferencia mide el callejón que separa la casa del demandante de la casa perteneciente a la sucesión Santalis, perteneciendo dicho callejón al demandante, sin especial condenación de costas.”
Diez días después de dictada la anterior sentencia, la corte la reconsideró y decretó y ordenó que el memorándum de gas-tos de viaje y honorarios presentado por el perito Boucher *890ascendente a cincuenta pesos fuera pagado veinticinco por-uña parte y veinticinco por otra.
El municipio demandado apeló de la sentencia y de la orden de reconsideración y ha alegado ante este Tribunal Supremo-que el de distrito erró, l.°, al hacer declaraciones indebida» respecto a la propiedad fijando a quien pertenece el callejón existente entre las fincas deslindadas, y 2a., al imponer el pago-de la mitad de los gastos del deslinde al demandado.
1. En cuanto al primer extremo, nos parece que tiene ra-zón en parte el apelante. No se celebró juicio. El deslínde-se acordó basándose en el allanamiento a la demanda hecho-por el demandado, pero tal allanamiento se hizo bajo la condi-ción de que se le reservaran los derechos que pudiera tener el demandado sobre la propiedad del demandante. Se trata de un municipio y parece que éste no tenía oposición alguna, que hacer a las dimensiones del solar ocupado por el deman-dante, pero tal vez pudiera existir alguna cuestión con respec-to al hecho de si el solar era de la propiedad del demandante,, o si éste simplemente tenía el derecho de usufructuarlo, co-rrespondiendo la nuda propiedad al municipio. El deman-dante no se opuso a la forma en que se allanó el demandado. Al contrario, se desprende de los autos, que todo fuá bien en-tendido.
Siendo ello así, nos parece justo que la sentencia apelada, se modifique, haciéndose constar expresamente en ella la re-serva indicada.
2. En cuanto al segundo extremo, opinamos que la corte-de distrito se excedió en sus facultades al imponer la mitad de los desembolsos del pleito al demandado.
La imposición de costas, desembolsos y honorarios de abo-gado, descansa en la sana discreción de la corte que dicta la. sentencia, pero de acuerdo con la ley vigente sobre la materia (Leyes de 1908, p. 50), es necesario para que dicha discreción, pueda ejercerse que exista algún grado de culpabilidad en la parte condenada, y en este caso no podemos ver qite exista grado alguno de culpabilidad por parte del municipio que se-*891allanó a las pretensiones del demandante. Además en la de-manda no se alegó qne el municipio demandado se hubiera opuesto al deslinde y que por tal motivo el demandante se hubiera visto obligado a acudir a un tribunal, y como el bene-ficio del deslinde lo recibirá en primer término el demandante, es natural que satisfaga ios gastos ocasionados por el mismo.
Por virtud de todo lo expuesto, debe modificarse la sen-tencia apelada en el sentido indicado y revocarse la orden que la modificó, debiendo subsistir su primitivo pronunciamiento, a saber, “sin especial condenación de costas.”

Modificada la sentencia apelada y revo-cada la orden que la modificó.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.